           Case 6:18-cv-00041-MK               Document 19      Filed 12/14/18   Page 1 of 1




                               UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON




                                                                  Case No.: 6:18-cv-00041-TC
Jane A. Medefesser

                                Plaintiff(s),

v.

Metropolitan Life Insurance Company

                        Defendant(s).
______________________________________


                          Consent to Jurisdiction by a Magistrate Judge
                          and Designation of the Normal Appeal Route

        Pursuant to Fed. R. Civ. P 73(b), as counsel for the party (parties) identified below, I
consent to have a United States Magistrate Judge conduct any and all proceedings in this case,
including entry of orders on dispositive motions, trial, and entry of final judgment. I understand
that withholding consent will not result in any adverse consequences. Pursuant to Fed. R. Civ. P.
73(c), I agree that an appeal from a judgment entered at a Magistrate Judge's direction may be
taken to the court of appeals as would any other appeal from a district court judgment.
         12/14/2018
Dated:                                     .


                                           s/ Megan E. Glor
                             Signature:
                                           Megan E. Glor, OSB No. 930178
              Name and Bar Number:
                                           megan@meganglor.com
                       E-mail Address:
                                           Megan E. Glor, Attorneys at Law
                           Firm Name:
                                           707 NE Knott Street, Suite 101
                      Mailing Address:
                                           Portland, OR 97266
                       City, State, Zip:
                                           Plaintiff
                  Party Represented:


 [Rev. 01/2018]
